Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are pending in the instant application.  
Claims 4, 5, 16, 19, 22, 24 are withdrawn, as being drawn to a non-elected invention or to a non-elected species.
Claims 1-3, 6-15, 17, 18, 20, 21, 23 are being examined on their merits herein.
Priority
The instant application claims priority from Korea Patent Application Number 10-2018-0112056, filed on 19 September 2018. A certified copy of the priority document, in Korean, has been submitted on 28 November 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 September 2019 is acknowledged and considered. 
Election/Restrictions
 Applicant’s election without traverse of Group I, claims 1-15, 17, 18, 20, 21, drawn to a pharmaceutical composition comprising a compound represented by [Chemical Formula 1] through [Chemical Formula 4]; and claim 23, drawn to an AN0l (TMEM16A) antagonist comprising the one or more compound selected from a group consisting of compounds represented by [Chemical Formula 1] through [Chemical Formula 4], in the Response of 12 May 2021, is acknowledged. Claims 16, 19, 22, 24 are withdrawn from further consideration pursuant 
Applicants’ election without traverse of “species 4”, which the examiner interprets to mean a compound of formula 4 
    PNG
    media_image1.png
    145
    264
    media_image1.png
    Greyscale
, as the species/genus of a compound for initial examination, in the Reply of 12 May 2021, is acknowledged. Claims 4, 5 are withdrawn, as being drawn to a non-elected species. Claims 1-3, 6-15, 17, 18, 20, 21, 23 read on the elected species. 
Since the election was made without traverse, the restriction requirement is maintained and is herein made FINAL.
Claims 1-3, 6-15, 17, 18, 20, 21, 23 have been examined to the extent they read on the elected species, and the following objections and rejections are made below.
Claim Objection
 	Claims 4, 5, 16, 19, 22, 24, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifiers for claims 4, 5, 16, 19, 22, 24 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-15, 17, 18, 20, 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites 

    PNG
    media_image2.png
    141
    252
    media_image2.png
    Greyscale

wherein 
    PNG
    media_image3.png
    149
    612
    media_image3.png
    Greyscale
and wherein
    PNG
    media_image4.png
    37
    243
    media_image4.png
    Greyscale
.
The definition of R9 renders the claims indefinite because it is unclear how R9 is attached to the rest of the molecule. Assuming that the point of attachment is ortho to the substituent or in 
    PNG
    media_image5.png
    108
    134
    media_image5.png
    Greyscale
as R9? How does the double bond connect to the rest of the molecule?
The same applies to the definition of R9 in claim 6.
Further, the enumeration of groups R9 in claim 1 and in claim 6 should read --selected from […], […], and […]--.
Appropriate correction is required.
Further, with respect to the definition of X4, it is unclear what 
    PNG
    media_image6.png
    81
    62
    media_image6.png
    Greyscale
is when X4 is carbon, since carbon is tetravalent. Is it the cyclopentadienyl anion? Further, even if that was the case, cyclopentadiene is highly unstable, and thus not expected to be part of a pharmaceutical composition. Further, X4 is NH in the 5-membered ring, and is N in the 6-membered ring; X4 is CH in the 6-membered ring; further, while furan and thiophene are known, the examiner is not aware of pharmaceutical compositions comprising six-membered rings 
    PNG
    media_image7.png
    88
    71
    media_image7.png
    Greyscale
with X4 being O or S. 
Further, with respect to the definition of R5 selected from C, N, O, S, it is unclear how R5 can be O or S in formula 4.
Appropriate clarification is required.


Claim 8 is drawn to the anticancer pharmaceutical composition according to claim 1, wherein the one or more compound selected from a group consisting of compounds represented by [Chemical Formula 1] through [Chemical Formula 4] has an IC50 [M] of 0.01-65.  
Claim 9 is drawn to the anticancer pharmaceutical composition according to claim 1, wherein the one or more compound selected from a group consisting of compounds represented by [Chemical Formula 1] through [Chemical Formula 4] has an IC50 [M] of 0.01-0.08.
Claims 8 and 9 are indefinite because it is unclear how the IC50 values have been measured, such values being dependent on the assay.
In the interest of compact prosecution, the examiner gives no patentable weight to the recitation related to the compounds having IC50 values in claims 8, 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	
The examiner wishes to emphasize that hundreds of compounds encompassed by the genus of formula 4 (elected) are commercially available; many of them are sold as chemical libraries, which are pharmaceutical compositions (compound sold as solution in a pharmaceutically acceptable carrier, for example DMSO).
It is impossible for the examiner to list all the commercially available compounds covered by formula 4 in the instant claims- such a list will result in over 100 pages of rejections.
The examiner will focus on some representative compounds, such as some of the ones specifically listed in instant claim 7, which are commercially available. Applicant is invited to consult the STNext search of 22 May 2021 (registry search), attached to the office action, for a list of commercially available compounds covered by the instant claims.
Further, the examiner will continue with art rejections for the instant claims.

Claims interpretation: Regarding the language of claims 1-3, 6-15, 17, 18, 20, 21, drawn to a pharmaceutical composition for preventing or treating smooth muscle contraction (claims 17, 18), or for preventing and treating pain (claims 20-21), or for use as a pharmaceutical for treatment of cancer (as in claims 1-3, 6-15), and the different types of cancer (as in instant claim 12), or for inhibiting ANO1 (as in claim 10), or having a certain IC50 when tested in an assay (claims 8, 9), the examiner’s position is that these claims are drawn to a pharmaceutical 

 	Claims 1-2, 6-10, 12, 17, 18, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS registry number RN 478528-12-0 (entered STN 9 January 2003, cited in PTO-892).
 	RN 478528-12-0 shows that the compound below, which is a compound of instant claims 1, 2, 6, 7 (structure below corresponds to compound formula 9 in instant claim 7), has been commercially available since 9 January 2003, sold as part of a chemical library as a pharmaceutical composition.

    PNG
    media_image8.png
    646
    1010
    media_image8.png
    Greyscale

.

 	Claims 1-2, 6-10, 12, 17, 18, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS registry number RN 329020-83-9 (entered STN 27 March 2001, cited in PTO-892).
 	RN 329020-83-9 shows that the compound below, which is a compound of instant claims 1, 2, 6, 7 (structure below corresponds to compound formula 14 in instant claim 7), has been commercially available since 27 March 2001, sold as part of a chemical library as a pharmaceutical composition.

    PNG
    media_image9.png
    590
    1096
    media_image9.png
    Greyscale

Thus, a pharmaceutical composition of claims 1-2, 6-10, 12, 17, 18, 20, 21 is anticipated by RN 329020-83-9.

s 1-2, 6-10, 12, 17, 18, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS registry number RN 328113-75-3 (entered STN 20 March 2001, cited in PTO-892).
 	RN 328113-75-3 shows that the compound below, which is a compound of instant claims 1, 2, 6, 7 (structure below corresponds to compound formula 12 in instant claim 7), has been commercially available since 20 March 2001, sold as part of a chemical library as a pharmaceutical composition.

    PNG
    media_image10.png
    891
    1041
    media_image10.png
    Greyscale

.

 	Claims 1, 2, 8-15, 17, 18, 20, 21, 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Namkung et al. (KR20170019905, published 22 February 2017, cited in PTO-892). 
 	Namkung et al. (KR20170019905) discloses (page7) compound 22 below:

    PNG
    media_image11.png
    183
    375
    media_image11.png
    Greyscale
        
    PNG
    media_image1.png
    145
    264
    media_image1.png
    Greyscale

              Compound 22, 				Instant formula 4
which is a compound of instant formula 4 for which the following definitions apply: R1 = methyl (C1 alkyl); R2 = Cl (halogen); R3 = R4 = H; R5 is N; R8 = H; R9 is 
    PNG
    media_image7.png
    88
    71
    media_image7.png
    Greyscale
 where X4 is CH; 
a pharmaceutically acceptable salt thereof including a hydrate or solvate [0103] as in instant claim 11,
and pharmaceutical compositions thereof, as in instant claims 1, 2, 8-15, 17, 18, 20, 21.
The pharmaceutical composition of the invention may be used in a tablet, a capsule or a syrup [0108], as in instant claims 13-15.
Compound 22 above is an anticancer agent, as in instant claims 1, 2, 8-15, and is an ANO1 antagonist inhibiting the expression of ANO1 in vitro, as in instant claim 23.
.

 	Claims 1-3, 6, 8-10, 12, 17, 18, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germain et al. (Bioorg. Med. Chem. Lett. 2012, 22, 3571-3574, cited in PTO-892). 
 	Germain discloses the compounds below (figure 1, Table 1, Table 2, also Table 3 compounds 8d, 8f, 8g, 8h, 8i):

    PNG
    media_image12.png
    110
    255
    media_image12.png
    Greyscale
 compound 1, Figure 1


    PNG
    media_image13.png
    105
    404
    media_image13.png
    Greyscale
 

    PNG
    media_image14.png
    120
    219
    media_image14.png
    Greyscale
 

    PNG
    media_image15.png
    241
    193
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    72
    178
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    145
    416
    media_image17.png
    Greyscale
 

    PNG
    media_image18.png
    144
    165
    media_image18.png
    Greyscale
                      
    PNG
    media_image19.png
    231
    166
    media_image19.png
    Greyscale
,
which are compounds of instant formula 4    
    PNG
    media_image1.png
    145
    264
    media_image1.png
    Greyscale
for which the following definitions apply: R1 = methyl (compounds 7d, 7g, 7i, C1 alkyl as in instant claim 1 alkoxy as in instant claim 3) or hydrogen or halogen (Cl, Br, F); R2 = halogen (Cl, Br) or H; R3 = R4 = H; R5 is N; R8 = H or methyl (compound 6k); 
R9 is 
    PNG
    media_image7.png
    88
    71
    media_image7.png
    Greyscale
 where X4 is CH (compound 6h), or X4 is N (compound 6i); or 
R9 is 
    PNG
    media_image20.png
    60
    52
    media_image20.png
    Greyscale
 where X4 is NH (compounds 1, 6k, 7a, 7c, 7d, 7e, 7f, 7g, 7h, 7i, 8d, 8f, 8g, 8h, 8i), or X4 is O (compound 6f), or X4 is S (compound 6g),
and pharmaceutical compositions thereof (used in biological assays).
The compounds are anticancer agents, as in instant claims 1-3, 6, 8-10, 12.
	Thus, a pharmaceutical composition of instant claims 1-3, 6, 8-10, 12, 17, 18, 20, 21 is anticipated by Germain.

 	Claims 1-2, 8-10, 12-15, 17, 18, 20, 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) as being anticipated by Hansen (US 2013/0225610, cited in PTO-892). 
 	Hansen discloses the compound below (Table 1, compound 20):

    PNG
    media_image21.png
    192
    289
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    33
    387
    media_image22.png
    Greyscale

which is a compound of instant formula 4    
    PNG
    media_image1.png
    145
    264
    media_image1.png
    Greyscale
for which the following definitions apply: R1 = methyl (C1 alkyl as in instant claim 2); R2 = H; R3 = R4 = H; R5 is N; R8 = H; 
R9 is 
    PNG
    media_image7.png
    88
    71
    media_image7.png
    Greyscale
 where X4 is CH,
and pharmaceutical compositions thereof as a tablet, capsule or syrup {0125], as in instant claims 13-15.
The compounds of the invention are are anticancer agents, as in instant claims 1-2, 8-10, 12-15.
	Thus, a pharmaceutical composition of instant claims 1-2, 8-10, 12-15, 17, 18, 20, 21 is anticipated by Hansen.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim interpretation: Regarding the language of claims 17, 18, 20, 21, drawn to a pharmaceutical composition for preventing or treating smooth muscle contraction (claims 17, 18), or for preventing and treating pain (claims 20-21), or for use as a pharmaceutical for treatment of cancer (as in claims 1-3, 6-15), and the different types of cancer (as in instant claim 12), or for inhibiting ANO1 (as in claim 10), or having a certain IC50 when tested in an assay (claims 8, 9), the examiner’s position is that these claims are drawn to a pharmaceutical composition, regardless of  its intended use. "[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 
s 1-3, 6-15, 17, 18, 20, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al. (KR20170019905, published 22 February 2017, cited in PTO-892), in view of Patani et al. (Chemical Reviews 1996, 96, 3147-3176, cited in PTO-892).
 	Namkung (KR20170019905) discloses compounds of formula 1 and pharmaceutical compositions thereof 

    PNG
    media_image23.png
    146
    306
    media_image23.png
    Greyscale
, wherein X is 
    PNG
    media_image24.png
    137
    92
    media_image24.png
    Greyscale
 and Y is 
    PNG
    media_image25.png
    143
    119
    media_image25.png
    Greyscale
, wherein

    PNG
    media_image26.png
    267
    1112
    media_image26.png
    Greyscale
 The genus of formula 1 taught by Namkung encompasses instant compounds of formula 4     
    PNG
    media_image1.png
    145
    264
    media_image1.png
    Greyscale
for which the following definitions apply: R1 and R2 independently selected from hydrogem, halogen, C1-C6 alkyl and C1-C6 alkoxy; R3 = R4 = H; R5 is N; R8 = H; R9 is 
    PNG
    media_image7.png
    88
    71
    media_image7.png
    Greyscale
 where X4 is CH. 

and pharmaceutical compositions thereof, as in instant claims 1-3, 8-15, 17, 18, 20, 21.
The pharmaceutical composition of the invention may be used in a tablet, a capsule or a syrup [0108], as in instant claims 13-15.
The compounds taught by Namkung are anticancer agents, as in instant claims 1-3, 6-15, and ANO1 antagonists inhibiting the expression of ANO1 in vitro, as in instant claim 23.
 	Importantly, the genus taught by Namkung encompasses 

    PNG
    media_image23.png
    146
    306
    media_image23.png
    Greyscale
, wherein X is 
    PNG
    media_image24.png
    137
    92
    media_image24.png
    Greyscale
 , wherein R1 and R2 are as defined, and Y is 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
. 
Such a subgenus taught by Namkung differs from compounds of instant claims only in terms of substituent Y: in Namkung Y is 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
while in the compounds of formula 4 of  instant claims, the same moiety (called R9) is 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
.
	Namkung specifically teaches the following compounds:

    PNG
    media_image29.png
    160
    343
    media_image29.png
    Greyscale
   compound ANI9 (Table 1, Abstract), also [0054]

    PNG
    media_image30.png
    212
    334
    media_image30.png
    Greyscale
   [0062]

    PNG
    media_image31.png
    165
    340
    media_image31.png
    Greyscale
[0086]
 
    PNG
    media_image32.png
    209
    361
    media_image32.png
    Greyscale
[0090],
which differ from compounds of instant claims by having 2-methoxy phenyl as moiety Y
    PNG
    media_image33.png
    253
    347
    media_image33.png
    Greyscale
, 

    PNG
    media_image34.png
    138
    89
    media_image34.png
    Greyscale
as R9 substituent. 
	Namkung teaches 
    PNG
    media_image35.png
    79
    120
    media_image35.png
    Greyscale
as a preferred X moiety in compounds of the invention, which is the moiety present in compounds 5, 9-12, 14 of instant claim 7. 
 	Namkung does not teach the instant compounds of formula 4 where R9 is 
    PNG
    media_image36.png
    95
    81
    media_image36.png
    Greyscale
or 
    PNG
    media_image37.png
    92
    71
    media_image37.png
    Greyscale
, as in instant claims 1, 6, nor does he teach specifically compounds 5, 9, 10 of instant claim 7.
 	Namkung does not teach pyridine, furan or thiophene as moiety Y, as in instant claims 1, 6, nor does he teach specific compounds 12, 14 in instant claim 7.

Patani et al. (Chemical Reviews 1996, 96, 3147-3176, cited in PTO-892) teach that fluorine vs. hydrogen replacement is a classical bioisosteric replacement based on monovalent atoms, frequently used in drug design (see page 3149, Chapter II.A.1., lines 1-5 below):

    PNG
    media_image38.png
    193
    621
    media_image38.png
    Greyscale

Patani also teaches (page 1358, left column, under E. Ring Equivalents) that classical isosteric substitutions when applied within ring systems result in different heterocyclic analogues which can be effective bioisosteres; the use of the classical bioisosteres benzene, thiophene, and pyridine resulted in analogues with retention of biological activity within different series of pharmacological agents. Patani exemplifies (page 3158, left column, under E. Ring Equivalents) successful use of the replacement of the phenyl ring by a pyridyl group in a drug molecule.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Namkung and Patani in a compound of the instant application. The person of ordinary skill in the art would have been motivated to replace H with F in a –CH3 or in a –OCH3 phenyl substituent in moiety Y in Namkung, to arrive at a substituent –CF3 or –OCF3, respectively, based on the teachings of Patani, because such fluorine vs. hydrogen replacements often result in better biological activity (here anti-cancer activity) and better overall physicochemical and pharmacological properties of the molecules. Thus, absent some demonstration of unexpected results with the instantly claimed compounds versus the prior art by Namkung, the instant compounds would have been obvious at the time of applicant's invention.
With regards to claim 7, the person of ordinary skill in the art would have been motivated to replace H with F in the –OCH3 phenyl substituent in moiety Y in Namkung’s lead compound 
    PNG
    media_image39.png
    211
    201
    media_image39.png
    Greyscale
, to arrive at instant compound 5 (claim 7) 
    PNG
    media_image40.png
    96
    277
    media_image40.png
    Greyscale
, based on the teachings of Patani, because such fluorine vs. hydrogen replacement often results in better biological activity (here anti-cancer activity) and better overall physicochemical and pharmacological properties of the molecules. Thus, absent some demonstration of unexpected results with the instantly claimed compound versus compound Ani9 taught by Namkung, the instant compound would have been obvious at the time of applicant's invention.
Further, the person of ordinary skill in the art would have been motivated to replace the phenyl ring moiety Y (R4 = R5 = R6 = H) in Namkung with a bioisosteric pyridine ring, or thiophene ring, or furan ring, based on the teachings of Patani, because Patani teaches that such benzene replacement by thiophene or pyridine rings results in analogs with retention of biological activity. Thus, absent some demonstration of unexpected results with the instantly claimed compounds having R9 = pyridine or thiophene or furan versus the prior art by Namkung (Y = phenyl), the instant compounds would have been obvious at the time of applicant's invention.
As such, claims 1-3, 6-15, 17, 18, 20, 21, 23 are rejected as prima facie obvious.
Conclusion
Claims 1-3, 6-15, 17, 18, 20, 21, 23 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627